ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Venable Industries                            )      ASBCA No. 59668
                                              )
Under Contract No. N68335-06-C-0311           )

APPEARANCE FOR THE APPELLANT:                        Mr. Donald Woodard
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Joseph D. Keller, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       For reasons indicated by both parties, the Board is unable to proceed with the
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule 18(b ). Unless either party or the Board acts to reinstate
the appeal within three years from the date of this order, the dismissal shall be deemed
with prejudice.

       Dated: 21 July 2015



                                                  Administrative Ju g
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59668, Appeal of Venable Industries,
rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals